Title: From George Washington to Colonel Thomas Proctor, 4 February 1780
From: Washington, George
To: Proctor, Thomas


          
            sir
            Hd Qrs Morris Town Feby 4. 1780
          
          As there is now a Field Officer in Camp from each of the Artillery Regiments except Yours—and It is essential that these Corps should be arranged without farther loss of time—I request that either yourself or Lieut. Colo. Forrest will repair to the Army without delay, that the business may be set about and the arrangement be finally adjusted. I am sir Your Most Obedt servant
          
            G. Washington
          
         